             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:02-cr-00004-MR-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
HARRY NOLAN MOODY,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 302]. The

Government opposes the Defendant’s motion. [Doc. 306].

I.   BACKGROUND

     In July 2002, the Defendant Harry Nolan Moody was convicted

following a jury trial of conspiracy to manufacture and distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 846. [Docs. 6,

154]. The jury found that the amount of a mixture or substance containing

methamphetamine attributable to the Defendant exceeded 50 grams. [Doc.

154]. The Court sentenced the Defendant to 360 months’ imprisonment, to

be followed by eight years of supervised release. [Doc. 208].




       Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 1 of 10
          The Defendant has now served 18 years and 4 months (220 months

or 61%) of that sentence. According to the Bureau of Prisons website, his

projected release date is September 13, 2027.1 The Defendant now seeks

a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc.

302]. Specifically, the Defendant argues that his age and underlying health

conditions place him at a higher risk for severe illness from COVID-19, and

that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of FCI Edgefield on


1   See https://www.bop.gov/inmateloc/ (last visited June 11, 2020).

                                             2



          Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 2 of 10
January 10, 2020, which was denied. [Doc. 302-2 at 4]. He appealed that

decision, but his appeal was denied on April 28, 2020. [Doc. 302-2 at 100].

As the Defendant appears to have exhausted his administrative remedies,

the Court will proceed to address the merits of his motion.2

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.3                   See



2 The request to which the Defendant refers, however, does not rely in any way upon
Defendant’s potential vulnerability to COVID-19. [Doc. 302-2 at 4]. In the interest of
judicial economy the Court will, nonetheless, treat the present motion as being properly
predicated upon that request to BOP.
3  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



        Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 3 of 10
U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a

                                        4



       Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 4 of 10
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that his age and his underlying health

conditions place him at a higher risk for severe illness resulting from COVID-

                                       5



       Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 5 of 10
19. The Defendant is 66 years old. He states that he is a former smoker

who still experiences shortness of breath and has been told by medical staff

that he was “in the first stages of emphysema.” [Doc. 302-1 at 11]. The

Defendant further alleges that he has “high ‘uncontrolled’ blood pressure,” at

least one hernia, Chilaiditi syndrome (a syndrome resulting in colonic

interposition between the liver and diaphragm), and “significant back and

abdominal pain” for which he occasionally has been prescribed painkillers.

[Id.].

         The medical conditions identified by the Plaintiff do not constitute an

extraordinary and compelling reason to reduce the Plaintiff’s sentence. First,

with respect to the Plaintiff’s history of smoking, the BOP medical records

provided to the Court make no mention of any diagnosis of emphysema or

any other significant compromise of lung function or capacity arising from his

former habit.4 [See Doc. 306-1; see also Doc. 308 at 3 (noting scarring in

lingula but that lungs were “otherwise clear”)]. Further, the Defendant made

no mention of any smoking-related complications in his first compassionate



4The record is unclear as to when the Plaintiff quit smoking, but as the Government points
out, BOP discontinued the sale and inmate use of both smoke and smokeless tobacco
products in its institutions in 2006. [Doc. 306 at 10 (citing 28 C.F.R. § 551.62)]. The
Defendant has been incarcerated in BOP since 2002, and thus presumably, he has not
had access to tobacco products for over 14 years.

                                            6



          Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 6 of 10
release request to the Warden at FCI Edgefield. [Doc. 302-2 at 4]. Second,

while the Defendant cites “uncontrolled” high blood pressure as another risk

factor, his BOP medical summary reflects that this condition is being properly

controlled with medication. [Doc. 306-1]. And again, the Defendant did not

cite hypertension as a basis for his initial compassionate release request to

the Warden.5 [Doc. 30-2 at 4].

      While the Court does not intend to diminish the seriousness of the

Defendant’s medical conditions, the Court notes that the Defendant has not

shown that any of these conditions are terminal or substantially diminish his

ability to provide self-care while in prison. The only factor that appears to

distinguish the Defendant from other BOP inmates with regard to COVID-19

susceptibility is that he is 66 years old. However, the Defendant’s age,

standing alone, is not an extraordinary and compelling reason to reduce his

sentence. As the application note to § 1B1.13 explains, a defendant’s age

may justify a reduction in sentence if the defendant is at least 65 years of

age, has served 10 years or 75 percent of his sentence, and is experiencing




5 While the Defendant identifies other ailments, he does not purport that any of these
conditions render him more susceptible to the virus, and the Court notes that none of
these other ailments are terminal conditions or conditions that substantially diminish the
Defendant’s ability to provide self-care.

                                            7



        Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 7 of 10
a serious deterioration in physical or mental health because of the aging

process. U.S.S.G. 1B1.13, cmt. n.1(B). While the Defendant meets the first

two of these criteria, he has failed to show that he is experiencing a serious

deterioration in physical or mental health due to age.                  Accordingly, the

Defendant’s age does not constitute an extraordinary and compelling reason

to justify his release.

         Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).6

This is especially true where, as here, the Defendant is housed at a facility

that to date has no confirmed cases among its staff or inmate population.7




6See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

7   See https://www.bop.gov/coronavirus (last visited June 21, 2020).

                                             8



          Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 8 of 10
      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant has an extensive criminal history, including

multiple   convictions   for   drug   possession,    assault,   breaking    &

entering/burglary-type offenses, escaping from jail or prison, and revocations

of probation. [See Doc. 287 at 8-23]. He was designated as a “career

offender” under U.S.S.G. § 4B1.1, but he did not need that guideline to

increase his Criminal History Category to VI, as his criminal history score

was 21, more than 60% over what he needed to obtain the highest category


                                      9



       Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 9 of 10
without application of the career offender guideline. [Id. at 23]. Moreover,

the Defendant’s offense of conviction involved the operation of two separate

homemade methamphetamine laboratories that produced a significant

amount of methamphetamine. [Id. at 5-6]. The Defendant cooked meth with

his wife, Donna, and his daughter and her boyfriend. [Id.]. This daughter,

Michelle Moody, appears to be the same person with whom the Defendant

proposes to live upon release.     [Doc. 302-1 at 31; Doc. 302-2 at 14].

Considering these circumstances, the Court concludes that a reduction of

sentence would not reflect the seriousness of the Defendant’s offense, would

not promote respect for the law, would not provide just punishment, would

not afford adequate deterrence, and would not protect the public from the

Defendant’s further crimes.

      For all these reasons, the Defendant’s motion for a sentence reduction

is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 302] is

DENIED.

      IT IS SO ORDERED.           Signed: June 23, 2020




                               10
      Case 1:02-cr-00004-MR Document 310 Filed 06/23/20 Page 10 of 10
